         Case:18-03270-swd            Doc #:30 Filed: 08/26/2019          Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                         Case No. 18-03270-swd
Gerry Lee O’Neil, Jr.,                                   Chapter 13
                                 Debtor(s)               Hon. Scott W. Dales
                                                 /       Filed: July 29, 2018

                               MOTION TO AMEND CHAPTER 13 PLAN

            The Debtor, Gerry Lee O’Neil, Jr., by and through his attorney, Kimberly L. Savage,
    hereby moves this Court for leave to amend his Chapter 13 Plan so as increase his plan payments to
    restore feasibility. In support of this Motion, the Debtor states as follows:
          (1)     On July 29, 2018, the Debtor filed a voluntary petition in Chapter 13.

          (2)     On December 9, 2018, the Debtor’s Chapter 13 Plan was confirmed.

          (3)     Since confirmation, the Debtor has missed work (and plan payments) due to illness.
          (4)     The Debtor is now back to work, and in a position to increase plan payments to restore
                  plan feasibility.

          WHEREFORE, Debtors request that this court enter an Order modifying Debtor’s Chapter 13
    Plan consistent with the terms of this motion and the Debtor’s proposed First Amended Post-
    Confirmation Chapter 13 Plan, which accompanies this motion.

                                                             Respectfully submitted,

                                                             SAVAGE LEGAL GROUP, PC

                                                             By: /s/ Kimberly L. Savage
                                                             Kimberly L. Savage (P68267)
                                                             Attorney for t h e Debtor
                                                             1483 Haslett Road
                                                             Haslett, Michigan 48840
                                                             (517) 515-5000

    DATED: August 26, 2019
